DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 11/05/2020 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elad et al. US 2012/0242383.
Consider claim 1, Elad discloses A radio frequency, RF, transmitter, comprising: 
a digitally controlled oscillator, DCO, configured to generate an RF signal (see FIG. 3, ¶ [0036], wherein DCO 210 configured to generate an RF signal); and 
digital modulation circuitry connected to the DCO for modulation of the RF signal, and driven by an RF clock signal derived from the RF signal (see FIG. 3, combination of error detector 206, loop filter 208, DCO 210, adder 214, integrator 218, delta-sigma modulator 220 and monitoring unit 204, i.e. digital modulation circuitry, connected to DCO 210 for modulation of the RF signal using the DSM 220, and driven by the RF clock signal i.e. output from ¼ divider), 
wherein the digital modulation circuitry comprises a module configured to apply a compensation for DCO non-linearity (see FIG. 3 and ¶ [0038] and [0046-0047], wherein the linearization module apply a compensation to the adjustment information for DCO non-linearity).
	Although Elad does not explicitly disclose a compensation for modulation jitter due to the digital modulation circuitry being driven by the RF clock signal, Elad discloses compensating phase error due to the digital modulation circuitry being driven by the RF clock signal (see FIG.3, ¶ [0037], [0041-0043]). As disclosed in the instant Specification, modulation jitter is also a modulation-data-dependent phase error. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the invention of Elad to include a compensation for modulation jitter 

	Consider claim 14, Elad discloses wherein the compensation for modulation jitter and the compensation for DCO non-linearity are applied in a single step (see ¶ [0037-0038] and [0041], wherein the phase error is used for compensating both modulation jitter and DCO non-linearity).	

	Consider claim 18. Waheed discloses wherein the digital modulation circuitry is configured for polar modulation of the RF signal (see FIG. 5 and ¶ [0080]).

	Consider claim 19, Waheed discloses wherein the digital modulation circuitry is configured to oversample the RF signal to be modulated (see FIG. 5 and ¶ [0155], wherein the oversampled clock CKVDx is used to oversample the RF signal in digital modulator 124 and 134).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elad et al. US 2012/0242383 in view of Waheed et al. US 2007/0189417.
Consider claim 20, Elad discloses A method of generating a digitally-modulated radio frequency, RF, signal, using an RF transmitter comprising: 
a digitally controlled oscillator, DCO (see FIG. 3, DCO 210); and 

the method comprising: 
generating, at the DCO, an RF signal (see FIG. 3, output of DCO 210); 
driving the digital modulation circuitry by an RF clock signal derived from the RF 21signal (see FIG. 3, wherein the output of DCO 210 is inputted to ¼ divider to output an RF clock signal that drive the digital modulation circuitry includes the delta-sigma modulator 220); 
applying, at the digital modulation circuitry, a compensation for DCO non-linearity (see FIG. 3 and ¶ [0038] and [0046-0047], wherein the linearization module apply a compensation to the adjustment information for DCO non-linearity); and 
modulating the RF signal as controlled by the digital modulation circuitry (see FIG. 3).
However Elad does not explicitly disclose inputting, at the digital modulation circuitry, symbols for modulation; and a compensation for modulation jitter due to the digital modulation circuitry being driven by the RF clock signal.
Waheed teaches inputting, at the digital modulation circuitry, symbols for modulation (see FIG. 3, wherein symbols are inputted for modulation at modulators 102 and 104). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of 
However, Elad does not explicitly disclose a compensation for modulation jitter due to the digital modulation circuitry being driven by the RF clock signal, Elad discloses compensating phase error due to the digital modulation circuitry being driven by the RF clock signal (see FIG.3, ¶ [0037], [0041-0043]). As disclosed in the instant Specification, modulation jitter is also a modulation-data-dependent phase error. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the invention of Elad to include a compensation for modulation jitter due to the digital modulation circuitry being driven by the RF clock signal (see FIG. 3, ¶ [0037], [0041-0043]), therefore compensating phase error in the digital modulation circuitry.

Allowable Subject Matter
Claims 2-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.